Name: Commission Regulation (EC) No 1635/94 of 5 July 1994 rectifying Regulation (EC) No 1601/94 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 /28 Official Journal of the European Communities 6. 7. 94 COMMISSION REGULATION (EC) No 1635/94 of 5 July 1994 rectifying Regulation (EC) No 1601/94 altering the import levies on products processed from cereals and rice Whereas after verification of this Regulation an error has appeared in the Annex, therefore it is necessary to rectify the said Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were altered by Commission Regulation (EC) No 1601 /94 P) entered into force on 1 July 1994 ; HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EC) No 1601 /94 is replaced by the Annex of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 July 1994 if requested by inte ­ rested parties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5 . 8 . 1993, p . 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p . 5. O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 320, 22. 12. 1993, p. 32. f) OJ No L 167, 1 . 7. 1994, p . 67. 6. 7. 94 Official Journal of the European Communities No L 171 /29 ANNEX to the Commission Regulation of 5 July 1994 rectifying Regulation (EC) No 1601/94 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) CN code Import levies f) ACP Third countries (other than ACP) CN code Import levies f7) ACP Third countries (other than ACP) 1102 20 10 192,31 198,35 1102 30 00 108,98 112,00 1102 20 90 116,80 119,82 1102 90 30 152,30 158,34 1102 90 90 113,20 116,22 1103 13 10 152,30 158,34 1103 13 90 192,31 198,35 1103 19 90 108,98 112,00 1103 21 00 116,80 119,82 1103 12 00 113,20 116,22 1103 29 30 137,74 143,78 1103 29 40 152,30 158,34 1103 14 00 192,31 198,35 1103 29 50 116,80 119,82 1103 29 90 113,20 116,22 1104 12 10 86,30 89,32 1104 12 90 169,22 175,26 1104 19 10 137,74 143,78 110419 50 192,31 198,35 1104 19 91 198,34 204,38 11041 999 199,76 205,80 1104 22 10.10 (s) 86,30 89,32 1 1 04 22 1 0.90 f) 1 52,30 1 55,32 1104 22 30 152,30 155,32 1104 22 50 135,38 138,40 1104 22 90 86,30 89,32 1104 23 10 170,94 173,96 1104 23 30 170,94 173,96 1104 23 90 108,98 112,00 1104 2911 101,77 104,79 1104 29 1 9 177,57 180,59 11042931 122,43 125,45 1104 29 39 177,57 180,59 1104 29 91 78,05 81,07 1104 2999 113,20 116,22 110430 10 57,39 63,43 ' 1104 30 90 80,13 86,17 1106 20 90 168,38 (2) 192,56 1108 11 00 168,34 188,89 1108 12 00 172,01 192,56 1108 13 00 172,01 192,56 0 1108 14 00 86,00 192,56 1108 19 10 167,49 198,32 1108 19 90 86,00 (2) 192,56 1109 00 00 306,08 487,42 1702 30 51 224,36 321,08 1702 30 59 172,01 238,50 1702 30 91 224,36 321,08 1702 30 99 172,01 238,50 1702 4090 172,01 238,50 1702 90 50 172,01 238,50 1702 90 75 235,05 331,77 1702 90 79 163,47 229,96 2106 90 55 172,01 238,50 2302 10 10 39,93 45,93 2302 10 90 85,57 91,57 2302 20 10 39,93 45,93 2302 20 90 85,57 91,57 2302 30 10 39,93 (8) 45,93 2302 30 90 85,57 (") 91,57 2302 40 10 39,93 45,93 2302 40 90 85,57 91,57 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (3) Taric code : clipped oats. (4) Taric code : CN code 11042210, other than 'clipped oats'. i5) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. f) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (8) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.